PER CURIAM.
The pleadings, depositions and affidavits in the record reveal a genuine issue of material fact as to the intention of the subject agreement; namely, whether appellant was contingently to receive monies pursuant to the agreement in addition to the monies being sought by it through its cross-claim. To this extent we reverse the final judgment and remand for non-jury trial of the issue.
We note, however, that on remand, the question of whether appellant was entitled to a reimbursement of insurance premiums is not to be considered, as this issue was not raised by the pleadings or by the parties.
GLICKSTEIN, DELL and POLEN, JJ., concur.